Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s amendments, remarks filed on 05/19/2021.
Claims 1-16 are pending.
Claims 1 and 16 are independent. 


Response to Arguments
Applicant’s arguments, see 8, filed 05/19/2021, with respect to the rejection(s) of claim(s) 1-4, 6, 10-11, 14 and 16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rivas et al. (US 2009/0278352).

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 5, 7-9, 12-13 and 15 been renumbered 17-23.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7 and 9-16 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Rivas et al. (US 2009/0278352).

Re claim 1, Rivas teaches (Figures 1-5 and 8, 10) a system to generate a control voltage for a rotor-side
converter (RSC) (222, para 57-60) connected to the rotor windings of a doubly-fed induction
generator (DFIG) (205), comprising:
a first controller, referred to as an RSC Exciter (301), to generate a field excitation signal (para 51);
a second controller, referred to as an RSC Governor (302), to generate a first frequency signal (para 51 and 73; the frequency signal is generated in accordance to the stator voltages);
a signal generator to generate a sinusoidal vector signal with its frequency equal to the first frequency signal (300, para 51, 73 and 135; the sinusoidal wave references the amplitude and frequency); and
a multiplier (514) to generate the control voltage by multiplying the field excitation signal (sp_ps), the first frequency signal (Wr) and the sinusoidal vector signal (Sp_Urq and SP_Urd; para 70, 72 and 135).

Re claim 2, Rivas teaches the system as claimed in claim 1, further comprising a Power Calculation Unit (300) to calculate a real power and a reactive power according to a stator voltage of the DFIG and a current (para 68-70 and 72).

Re claim 3, Rivas teaches the system as claimed in claim 2, wherein the current sent to the Power Calculation Unit (300) is selected from a current exchanged with a grid or a current calculated after passing a difference between the stator voltage and a grid voltage through a filter (Fig. 2; filter 220 and 227; para 47-49 and 89).

Re claim 6, Rivas teaches the system as claimed in claim 2, wherein the field excitation signal is generated by passing a difference between a reactive power reference and the calculated reactive power through a field-excitation control unit (301; para 57-60).

Re claim 7, Rivas teaches the system as claimed in claim 6, wherein the field-excitation control unit is a first proportional-integral (PI) controller (Fig. 6; 301, para 37 and 79-82; discloses the function of the Excitation controller and that PI control is included).

Re claim 9, Rivas teaches the system as claimed in claim 6, wherein the reactive power reference
is constant, such as zero (para 62; the pitch angle is 0 and is used to calculate the power set point).

Re claim 10, Rivas teaches the system as claimed in claim 2, wherein the first frequency signal (Wr) is generated by subtracting a speed signal of a rotor shaft of the DFIG from a second frequency signal (Figure 5; 513).

Re claim 11, Rivas teaches the system as claimed in claim 10, wherein the second frequency signal is generated by a second PI controller (302) according to a difference between a real power reference (para 57-60) and the calculated real power divided by a rated system frequency that is further subtracted with a scaled difference between the second frequency signal and a third frequency (W) signal (para 57-60).

Re claim 12, Rivas teaches the system as claimed in claim 11, wherein the third frequency signal is generated by adding the rated system frequency with an output of a third PI controller that takes the scaled difference between the second frequency signal (para 57-60) and the third frequency signal as its input (para 57-60).

Re claim 13, Rivas teaches the system as claimed in claim 11, wherein the real power reference is generated by a Maximum Power Point Tracking (MPPT) unit (518) according to the speed signal of the rotor shaft of the DFIG and a wind speed (518, para 72).

Re claim 14, Rivas teaches the system as claimed in claim 11, wherein the real power reference is a constant, such as zero (para 62 the pitch angle is 0 and is used to calculate the power set point).

Re claim 15, Rivas teaches the system as claimed in claim 1, wherein the sinusoidal vector signal (para 35) has a plural of elements with phases obtained by integrating the first frequency signal (Fig. 5; para 87; the frequency signal is generated in accordance to the stator voltages) and then adding constant angles (para 73) to achieve equal phase distribution corresponding to a number of the phases of the DFIG (para 87).

Re claim 16, Rivas teaches (Figures 1-5 and 8, 10) a method to generate a control voltage for a rotor-side converter (RSC) (222, para 57-60) connected to the rotor windings of a doubly-fed induction generator (DFIG) (205), the method comprises the steps of:
calculating a real power and a reactive power according to a stator voltage of the DFIG and a current (300, para 68 and 72);
generating a field excitation signal by passing a difference between a reactive power reference and the calculated reactive power through a field-excitation control unit (301, para 51);
generating a first frequency signal (para 51 and 73; the frequency signal is generated in accordance to the stator voltages) by subtracting a speed signal of a rotor shaft of the DFIG from a second frequency signal that is generated according to a difference between a real power reference (302, para 51 and 73) and the calculated real power divided by a rated system frequency that is further subtracted with a scaled difference (para 73) between the second frequency signal and a third frequency signal that is generated by adding the rated system frequency with an output of a third PI controller that takes the scaled difference between the second frequency signal and the third frequency signal as its input (Fig. 6; para 37 and 79-82; discloses the function of the Excitation controller and that PI control is included);
generating a sinusoidal vector signal with its frequency equal to the first frequency signal (300; para 51, 73 and 135; the sinusoidal wave references the amplitude and frequency); and
generating the control voltage by multiplying the field excitation signal (sp_ps), the first frequency signal (Wr), and the sinusoidal vector signal (Sp_Urq and SP_Urd; para 70, 72 and 135).



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivas et al. (US 2009/0278352) as applied to claim 3 above, and further in view of Rivas et al. (US 2009/0278352).


Re claim 4, Rivas teaches the system as claimed in claim 3, but not explicitly teaches wherein the filter is a low-pass filter.
Rivas does disclose that the filter could be any kind of filter in paragraph 89.
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Rivas to provide a filter that is a low-pass filter (see Rivas; para 89).

Re claim 5, Rivas teaches the system as claimed in claim 4, wherein the low-pass filter is a first-order low-pass filter (para 89 discloses the filter could be any kind of filter).


Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivas et al. (US 2009/0278352) as applied to claim 3 above, and further in view of Ghassemi et al. (US 6,828,771).

Re claim 8, Rivas teaches the system as claimed in claim 6, but fails to explicitly teach wherein the reactive power reference is a difference between a system root-mean-squared (RMS) voltage and an RMS value of the stator voltage after being scaled by a factor.
Ghassemi teaches wherein the reactive power reference is a difference between a system root-mean-squared (RMS) voltage and an RMS value of the stator voltage after being scaled by a factor (Col 10 lines 47-65).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Rivas with that taught by Ghassemi to provide a power consistent for all circuit situations (see Ghassemi; col 4 lines 32-34)



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846